later, after the State sought permission to admit unfavorable evidence,
                Gillespie informed the court that he wanted to plead guilty pursuant to
                the negotiated agreement and had intended to do so all along. The State
                responded that the offer had lapsed, but noted that Gillespie was free to
                plead guilty to the charged crime without the negotiated benefits.
                Gillespie declined to do so, and the district court denied his request to
                plead guilty pursuant to the defunct agreement.
                            First, Gillespie contends that his right to due process was
                violated because the district court rejected his plea to the reduced charge.
                Gillespie contends that the district court was required to accept his plea
                because the agreement never specified a time in which he had to enter the
                plea and he believed he could plead guilty at any time.      See Sullivan v.
                State, 115 Nev. 383, 387, 990 P.2d 1258, 1260 (1999) ("A plea agreement is
                construed according to what the defendant reasonably understood when
                he or she entered the plea."). Gillespie also contends that he detrimentally
                relied on the agreement by pleading guilty in his other case. See State v.
                Crockett, 110 Nev. 838, 844-44, 877 P.2d 1077, 1080 (1994). We reject
                each assertion and conclude that Gillespie's right to due process was not
                violated. It was Gillespie's actions, not the State's, which precluded him
                from entering a plea pursuant to the terms of the negotiated agreement.
                His assertion that he never requested a trial and always intended to plead
                guilty is belied by the record. We conclude that no relief is warranted.
                            Second, Gillespie contends that the district court erred by
                admitting testimony that he was on parole during the incident as res
                gestae. Evidence of an uncharged bad act is admissible as res gestae if "it
                is so closely related to the act in controversy that the witness cannot
                describe the act without referring to the other uncharged act or crime."

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                Belton v. State, 121 Nev. 436, 444, 117 P.3d 176, 181 (2005). The evidence
                underlying the charge in this case was discovered by Gillespie's parole
                officer while conducting a random search of his reported residence.
                During the search, Gillespie reached for a large envelope. The officer
                briefly looked through the envelope and saw that it contained letters to
                inmates, with whom contact was prohibited by the conditions of Gillespie's
                parole. Suspicions aroused, the officer took the envelope and searched it
                on a later date, wherein she discovered credit card information of another
                person that had been reported as compromised. Because the officer could
                not reasonably explain how she discovered the evidence without
                explaining that Gillespie was on parole, we conclude that the district court
                did not abuse its discretion.'
                            Third, Gillespie contends that the district court violated his
                right to due process and effective assistance of counsel by denying his
                requests for a continuance. "This court reviews the district court's
                decision regarding a motion for continuance for an abuse of discretion."
                Rose v. State, 123 Nev. 194, 206, 163 13 .3d 408, 416 (2007). Gillespie
                asserted that a continuance was necessary because the decision to admit
                his parolee status required him to "reposition" his defense. The district
                court rejected Gillespie's assertion because he was aware that his parole
                status was an issue in the case. The district court also found that
                Gillespie's purportedly new defenses were essentially the same as those
                that existed before the evidence was admitted. We agree. Moreover,
                Gillespie fails to demonstrate that he was prejudiced by the failure to

                     "We also agree that this evidence was admissible pursuant to NRS
                48.045(2), as the State argued in the alternative below.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                  grant a continuance. See Higgs v. State, 126 Nev.       „ 222 P.3d 648,
                  653 (2010). We conclude that the district court did not abuse its discretion
                  by denying his motion for a continuance.
                              Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.




                  Pickering


                  cc:   Hon. Michelle Leavitt, District Judge
                        Clark County Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    em